Citation Nr: 1213921	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  04-14 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New York, New York


THE ISSUE

Entitlement to an increased evaluation for left ear hearing loss, rated as 10 percent disabling prior to November 4, 2008 and as 30 percent disabling from November 4, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran served on active duty from December 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2001 rating decision of the RO in New York, New York.

In a VA Form 9 (Appeal to Board of Veterans' Appeals) and written statement dated February 2004, the Veteran requested hearings at the RO, one before the Board, the other before a Decision Review Officer.  Thereafter, the RO afforded the Veteran multiple opportunities to present testimony at such hearings.  The Veteran, however, continuously failed to report on the scheduled dates of the hearings, initially for good cause, subsequently without reason.  The Board thus considers his hearing requests withdrawn, including pursuant to 38 C.F.R. § 20.702(d) (2011). 

In May 2007, July 2008 and August 2009, the Board remanded this claim to the RO for additional development.


FINDINGS OF FACT

1.  The Veteran has had right ear hearing loss by VA standards, but not total deafness, during the entire course of this appeal.

2.  Prior to December 6, 2002, under the former regulation, he was considered to have level I hearing acuity in the right ear and had level X hearing acuity in the left ear.  

3.  From December 6, 2002 to November 4, 2008, he had level IV hearing acuity in the right ear and level XI hearing acuity in the left ear.  

4.  Since November 4, 2008, he has had level IV hearing acuity in the right ear and level XI hearing acuity in the left ear.  

5.  The rating criteria reasonably describe the level of severity and symptomatology of the Veteran's hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to an increased evaluation for left ear hearing loss, rated as 10 percent disabling prior to November 4, 2008 and as 30 percent disabling from November 4, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.
§§ 3.321, 3.383, 4.1, 4.7, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

In this case, the RO provided the Veteran VCAA notice on his claim by letters dated in October 2003, August 2008, February 2010 and April 2011.  With regard to content, these letters reflect compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claim and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  The RO sent the Veteran some of the notice letters after initially deciding the Veteran's claim; they are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in July 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 


B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and associated with the claims file the evidence the Veteran identified as being pertinent to his appeal, including service and post-service treatment records.  The RO also afforded the Veteran VA audiological examinations, during which VA examiners addressed the severity of the Veteran's hearing loss.

II.  Analysis

A.  Schedular Evaluation

The Veteran seeks an increased evaluation for bilateral hearing loss.  He claims that the staged 10 and 30 percent evaluations assigned this disability do not accurately reflect the severity of his hearing loss.  According to written statements he and his representative submitted during the course of this appeal, including in August 2000, October 2002, February 2004 and March 2012, his hearing loss severely affects his listening and communication skills and has caused him to change careers, lose a job and income and start over again at the bottom.  This loss, being so severe, has reportedly caused psychological problems and economic difficulties, and is debilitating.  The Veteran asserts that the sterile, controlled environment of VA's audiological examinations does not replicate the complications experienced in daily life and activities.  He contends that, clinically, the hearing loss is negligible, but functionally, it is devastating, interfering with employability.

Disability evaluations are determined by evaluating the extent to which a claimant's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011). 

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In other cases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increases, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The RO has evaluated the Veteran's bilateral hearing loss as 10 percent disabling prior to November 4, 2008 and as 30 percent disabling from November 4, 2008, pursuant to 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100 (2011).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold level, as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85 (2011).  The degree of disability resulting from service-connected defective hearing is mechanically determined by applying the numeric designations assigned to the rating schedule after audiometric evaluations are conducted.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Results of the evaluations are analyzed using Tables VI, VIA and VII, identified in 38 C.F.R. § 4.85.  

In cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2011). 

When the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011). 

During the course of this appeal, effective December 6, 2002, VA amended 38 C.F.R. § 3.383, a regulation pertinent to this claim.  The Board is thus required to consider this claim pursuant to both the former and revised regulation.  For the period prior to the effective date of the amendment, however, the Board must apply the former version of the regulation.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (a new law or regulation applies, if at all, only to the period beginning with the effective date of that law or regulation). 

For the period beginning the effective date of the amendment, the Board may apply the former or revised regulation, depending on the circumstances.  When a new statute is enacted or a new regulation issued during the course of an appeal, VA must first determine whether the statute or regulation identifies the types of claim to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to the pending claim would produce genuinely retroactive effects. If so, VA typically would not do so.  Otherwise, VA must do so.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25, 179 (2004).

Subject to the provisions of 38 C.F.R. § 3.383, in situations where, as here, service-connected hearing loss involves only one ear, the hearing acuity of the nonservice-connected ear is considered to be normal or level I.  38 C.F.R. § 4.85(f) (2011).  According to the former version of 38 C.F.R. § 3.383, if the Veteran is totally deaf in the service-connected ear and nonservice-connected ear, the deafness of the nonservice-connected ear is considered in assigning an evaluation for the service-connected hearing loss.  38 C.F.R. § 3.383 (2001).  

According to the revised version of 38 C.F.R. § 3.383, if the service-connected ear is 10 percent or more disabling, the deafness of the nonservice-connected ear (whether total or partial) is considered in assigning an evaluation for the service-connected hearing loss.  38 C.F.R. § 3.383 (2011).  See Veterans Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 116 Stat. 2821.  

In this case, based on these criteria and for the reasons noted below, the evidence of record establishes that the Veteran's bilateral hearing loss disability picture does not more nearly approximate the criteria for an increased evaluation under DC 6100 during any period of time at issue in this appeal.  

As an initial matter, the Board notes that the Veteran has had nonservice-connected right ear hearing loss by VA standards, but not deafness, during the entire course of this appeal.  The Veteran filed his claim for an increased evaluation for left ear hearing loss in September 2000 and, during a VA audiological examination conducted in October 2000, in support of that claim, an audiometer revealed the following pure tone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
30
50
55
70
LEFT
100
100
105
105

An examiner noted average decibel loss of 51 in the right ear and of 103 in the left ear.  He also noted speech discrimination of 88 percent in the right ear and of 64 percent in the left ear.  He diagnosed mild to severe sensorineural hearing loss in the right ear and severe to profound mixed hearing loss in the left ear.  

Given this fact and because the revised version of 38 C.F.R. § 3.383 is more favorable to the Veteran, the Board will apply that version of 38 C.F.R. § 3.383 from its December 6, 2002 effective date.  

1.  Prior to December 6, 2002

In October 2000, the Veteran underwent a VA audiological examination, the findings of which are previously noted.  (During the year prior to filing his claim, in October 1999, he underwent another VA audiological examination for the purpose of receiving treatment, but the report of that examination does not include all findings necessary to rate the Veteran's hearing loss under the rating schedule.)  Applying the service-connected left ear findings in that report to Table VI results in a numeric designation of VIII for the left ear.  Applying the service-connected left ear findings in that report to Table VIa (Veteran's left ear hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned) results in a numeric designation of X for the left ear.  Applying the higher numeral of X for the service-connected left ear hearing loss and a numeral of I for the nonservice-connected right ear (Veteran does not have total deafness in his right ear and thus, under the former regulation, the right ear hearing loss may not be considered in rating the Veteran's left ear hearing loss) to Table VII establishes the Veteran's entitlement to a 10 percent evaluation for his left ear hearing loss under Table VII.  


2.  From December 6, 2002 to November 4, 2008

In November 2008, the Veteran underwent another VA audiological examination.  On this date, an audiometer revealed the following pure tone thresholds, in decibels: 

HERTZ

1000
2000
3000
4000
RIGHT
45
55
65
80
LEFT
100
105
105
105

An examiner noted average decibel loss of 61 in the right ear and of 104 in the left ear.  He also noted speech discrimination of 76 percent in the right ear and of 0 percent in the left ear.  He diagnosed mild to severe sensorineural hearing loss in the right ear and profound mixed hearing loss in the left ear.  

Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of XI for the left ear.  Applying the service-connected left ear findings in that report to Table VIa (Veteran's left ear hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned) results in a numeric designation of X for the left ear.  Applying the higher numeral of XI for the service-connected left ear hearing loss and a numeral of IV under Table VI for the nonservice-connected right ear (Veteran's right ear hearing loss is at least 10 percent disabling and thus, under the revised regulation, may be considered in rating the Veteran's left ear hearing loss) to Table VII establishes the Veteran's entitlement to a 30 percent evaluation for his left ear hearing loss under Table VII.  

3.  Since November 4, 2008

In March 2010, the Veteran underwent another VA audiological examination.  On this date, an audiometer revealed the following pure tone thresholds, in decibels: 


HERTZ

1000
2000
3000
4000
RIGHT
45
55
70
85
LEFT
105
105
105
105

An examiner noted average decibel loss of 63.75 in the right ear and of 105 in the left ear.  He also noted speech discrimination of 76 percent in the right ear and of 0 percent in the left ear.  He diagnosed moderately severe sensorineural hearing loss in the right ear and profound mixed hearing loss in the left ear.  

Applying the service-connected left ear findings in this report to Table VI results in a numeric designation of XI for the left ear.  Applying the service-connected left ear findings in that report to Table VIa (Veteran's left ear hearing loss meets the criteria of 38 C.F.R. § 4.86 for being exceptionally patterned) results in a numeric designation of XI for the left ear.  Applying this numeral for the service-connected left ear hearing loss and a numeral of IV under Table VI for the nonservice-connected right ear (Veteran's right ear hearing loss is at least 10 percent disabling and thus, under the revised regulation, may be considered in rating the Veteran's left ear hearing loss) to Table VII establishes the Veteran's entitlement to a 30 percent evaluation for his left ear hearing loss under Table VII.  

4.  Conclusion

Clearly, during the course of this appeal, the Veteran's hearing loss worsened.  Prior to December 6, 2002, under the former regulation, he was considered to have level I hearing acuity in the right ear and had level X hearing acuity in the left ear.  From December 6, 2002 to November 4, 2008, he had level IV hearing acuity in the right ear and level XI hearing acuity in the left ear.  Since November 4, 2008, he has had level IV hearing acuity in the right ear and level XI hearing acuity in the left ear.  These levels of hearing acuity, however, do not warrant the assignment of increased scheduler evaluations during any time period at issue in this appeal.

The Board recognizes that the rating schedule is designed to accommodate changes in condition and that the Veteran may be awarded a different evaluation in the future should his left ear hearing loss disability picture change.  38 C.F.R. § 4.1.  At present, however, these evaluations are the most appropriate given the medical evidence of record.  The Board thus concludes that the schedular criteria for entitlement to an increased evaluation for left ear hearing loss are not met.  

B.  Extraschedular and Total Evaluations

In certain circumstances, a claimant may be assigned a higher initial or increased evaluation on an extraschedular basis.  The question of whether such an evaluation may be assigned on such a basis is a component of a claim for a higher initial or increased evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

Although the Board may not assign a rating on an extraschedular basis in the first instance, when the question is raised either by the claimant, or reasonably by the evidence of record, the RO or Board must specifically decide whether to refer the claim to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321 for consideration of the matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is authorized to approve the assignment of an extraschedular rating if the claim "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).  

If the claimant or the evidence raises the question of entitlement to a higher initial or increased rating on an extraschedular basis, as a threshold matter, the Board must determine whether the evidence before VA presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This requires comparing the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule pertaining to that disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If the criteria reasonably describe the level of severity and symptomatology of the disability, the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is necessary.  Id.  If the criteria do not reasonably describe the level of severity and symptomatology of the disability, the disability picture is not contemplated by the rating schedule and the assigned schedular evaluation is inadequate.  The RO or Board must then determine whether the exceptional disability picture involves other related factors such as those outlined in 38 C.F.R. 3.321(b)(1) as "governing norms", including "marked interference with employment" and "frequent periods of hospitalization".  Id.

A total disability rating based on individual unemployability (TDIU) is also a component of a claim for a higher initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU may be granted when a veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU claim is not raised unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009). 

In this case, by asserting interference with employment, the Veteran has raised the question of entitlement to an extraschedular evaluation for his left ear hearing loss on an extraschedular basis.  However, because the rating criteria reasonably describe the level of severity and symptomatology of the Veteran's hearing loss, referral for consideration of this matter is not necessary.   

In an Appellant's Post-Remand Brief dated March 2012, the Veteran's representative argues that the sterile, controlled environment of the VA audiological examination does not replicate the complications of daily activities for this Veteran.  The representative further argues that the Veteran's left ear is negligible clinically, but devastating functionally, presumably in both occupational and social contexts.  Indeed, during the most recent VA examination, the examiner noted that the Veteran's hearing loss significantly affected his occupation, but neither the representative, nor the Veteran submitted any evidence of such functional devastation, including information from employers. 

In any event, the ranges of decibel loss and speech discrimination designated for each level of hearing impairment in Tables VI and VIA contemplate all types and degrees of hearing impairment and reflect consideration of all clinical findings associated with such impairment.  According to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86, when last revising these regulations, effective June 10, 1999, see 64 Fed. Reg. 25, 206 (May 11, 1999), VA sought the assistance of the Veteran's Health Administration (VHA).  VHA helped develop criteria that contemplated situations where hearing loss was of such a type that speech discrimination tests did not reflect the severity of communicative functioning, or, even with the use of hearing aids, it presented an extreme handicap in the presence of  environmental noise.  

VHA's help was invaluable as it had conducted clinical studies of veterans with certain patterns of hearing loss, which showed that, when such patterns are present, a speech discrimination test conducted in a quiet room with sound amplification did not consistently reflect the extent to which a veteran was impaired with regard to hearing in his ordinary environment.  The decibel threshold requirements listed in Table VIA are based on VHA's findings and recommendations and are intended to assess fairly and accurately hearing loss, including in daily activities and employment, or a real life industrial setting.  59 Fed. Reg. 17,295 (Apr. 12, 1994).  

The schedular evaluations assigned the Veteran's left ear hearing loss pursuant to the rating criteria therefore contemplate all functional impairment that results from the hearing loss, including any compounded by background or environmental noise.  The Veteran has no functional loss secondary to the hearing loss that is not contemplated by the rating schedule, which would make its application impracticable to apply.  

The Board need not consider whether the Veteran is entitled to a TDIU.  As previously noted, although the Veteran has claimed interference with employment, he has submitted no evidence of unemployability.  


ORDER

An increased evaluation for left ear hearing loss, rated as 10 percent disabling prior to March 8, 2010 and as 30 percent disabling from March 8, 2010, is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


